Citation Nr: 0003762	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  96-29 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The appellant is the widow of the veteran, who served on 
active duty from April 1942 to February 1945; he died in 
January 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating action of April 1995, by the 
New York, New York, Regional Office (RO), which denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  


REMAND

Controlling statutes and regulations provide that a proper 
appeal consists of a timely notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely substantive appeal.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200 (1999).  A substantive appeal must be 
filed within 60 days from the date of mailing of the 
statement of the case or within the remainder of the one-year 
period from the date of mailing of the notification of the 
initial review and determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302(b) (1999).  The date of mailing of the Statement of 
the Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  Id.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely Notice of Disagreement 
to a rating decision denying the benefit sought, and a timely 
Substantive Appeal.  See 38 U.S.C.A. § 7105 (West 1991); Roy 
v. Brown, 5 Vet.App. 554 (1993).  In this regard, the U.S. 
Court of Appeals for Veterans Claims (Court) had held that 
"jurisdiction does indeed matter and it is not 'harmless' 
when the VA during the claims adjudication process fails to 
address threshold issues."  McGinnis v. Brown, 4 Vet.App. 
239, 244 (1993).  The Court has further indicated that "[a] 
jurisdictional matter may be raised at any stage" of a 
proceeding.  AB v. Brown, 6 Vet.App. 35, 37 (1995) quoting 
Phillips v. General Servs. Admin., 924 F.2d 1577, 1579 
(Fed.Cir. 1991).  

The Board finds that the issue of whether the appellant has 
perfected this issue for appellate review on the merits by 
filing a timely substantive appeal must be resolved in order 
to determine whether the Board has jurisdiction to address 
the merits of the claim.  See Roy, supra.  

In this case, the RO denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death by a rating action of April 1995; the 
appellant was notified of this determination by letter dated 
May 1, 1995.  The appellant submitted a notice of 
disagreement with that determination in August 1995, 
indicating that she had received notice of the denial.  A 
statement of the case (SOC) was issued and mailed to the 
appellant by the New York RO on April 15, 1996.  On the 
letter transmitting the SOC, the appellant was advised that 
she was required to file a substantive appeal within 60 days 
from the date of that letter or within the remainder, if any, 
of the one-year period from the date of the previous letter 
notifying her of the action she had appealed.  A VA Form 9, 
Appeal to Board of Veterans' Appeals, was enclosed for the 
appellant's use if she wished to perfect the appeal.  The 
appellant was further notified that, if the RO did not hear 
from her within the applicable period, her case would be 
closed.

It appears that a substantive appeal was received, at the 
earliest, on July 9, 1996, when the RO received a Form 9, 
with continuation page attached, signed by the appellant.  
Thus, it does not appear that a substantive appeal was 
received within 60 days from the date that the agency of 
original jurisdiction mailed the SOC to the appellant (i.e., 
April 1996), or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed (i.e., May 1995).  It therefore 
appears that a timely substantive appeal was not filed in 
this case.  See 38 C.F.R. § 20.302(b).  The claims file 
contains no indication that the RO advised the appellant that 
her appeal had not been perfected in a timely manner, nor was 
she afforded the opportunity to explain the time discrepancy.

Because a failure to file a timely sunstantive appeal 
deprives the Board of jurisdiction over a case, we might be 
inclined to dismiss this appeal at this time.  However, we 
are mindful that a determination as to the timeliness of an 
NOD or a substantive appeal is itself an appealable issue, as 
to which a claimant is entitled to file an NOD and as to 
which he or she must then receive an SOC.  See 38 C.F.R. 
§§ 19.34, 20.101(c); see also 38 U.S.C. §§ 7104(a), 
7105(b)(1).  Moreover, certain procedural rights govern 
pursuit of VA benefits.  A claimant has the right to file a 
claim and to receive a decision on that claim; to identify 
for appeal an issue or issues that he or she believes were 
wrongly decided and to express disagreement; to receive an 
SOC, perfect the appeal, and submit argument on behalf of a 
position; and to receive a hearing.  Here, the Board has the 
jurisdiction -- indeed, we have the obligation -- to assess 
our jurisdiction, but this obligation cannot come at the 
expense of the procedural rights that belong to an applicant 
for VA benefits who has had no opportunity to present 
evidence or argument on that jurisdictional issue.  
Accordingly, because the RO has not yet rendered a decision 
on the question of whether the appellant has filed a timely 
substantive appeal regarding the denial of service connection 
for the cause of the veteran's death, a remand is required.  
See Marsh v. West, 11 Vet.App. 468 (1998).  

The Court has also held that, when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether any SOC and/or SSOC provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§§ 19.29, 19.31 (1999).  If not, the matter must be remanded 
to the RO to avoid prejudice to the claimant.  Bernard v. 
Brown, 4 Vet.App. 384, 393 (1993).  

Under the circumstances described above, the Board is 
deferring adjudication of the issue certified for appellate 
review pending a REMAND of the case to the RO for the 
following action:

The RO should determine whether a timely 
substantive appeal was received as to the 
appellant's claim of entitlement to 
service connection for the cause of the 
veteran's death.  See 38 C.F.R. 
§§ 20.200, 20.302, 20.303 (1999).  If it 
is determined that the appellant 
submitted a timely substantive appeal, 
the RO should return the case to the 
Board, after notifying the appellant that 
the Board may find that the appeal was 
not timely and that she could make 
arguments as to its timeliness.  If the 
RO finds that the substantive appeal was 
not timely, then the RO should notify the 
appellant and furnish appellate rights.  

No action is required of the appellant until she is further 
informed.  By this action, the Board intimates no opinion, 
legal or factual, as to the ultimate decision warranted in 
this case.  The purpose of this REMAND is to accord the 
appellant due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1999).




